COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       In re Reginald Willis and Allied Aviation Fueling Company of
                           Houston, Inc.

Appellate case number:     01-21-00208-CV

Trial court case number: 2019-81830

Trial court:               270th District Court of Harris County

         Relators, Reginald Willis and Allied Aviation Fueling Company of Houston, Inc., have
filed a petition for writ of mandamus and a motion for emergency relief asking that the Court issue
an order staying the trial, set for May 17, 2021, and all other proceedings, including a trial docket
call set for Monday, May 3, at 10:00 a.m. Today, relators filed a supplemental motion for
emergency relief asking to stay the trial setting and an emergency hearing set this afternoon at 3:45
p.m.
         The Court declines to stay the hearing set for this afternoon at 3:45 p.m. and thus, the
supplemental motion for emergency relief is denied. Relators’ original motion for emergency
relief remains pending at this time.
       It is so ORDERED.

Judge’s signature: ____Justice Richard Hightower_______________
                    Acting individually  Acting for the Court

Panel consists of Justices Kelly, Landau, and Hightower.

Date: __May 3, 2021____________